Citation Nr: 0029201	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  93-16 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's sister


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1973 
to August 1975, including assignment in Germany.  
Historically, by an April 1976 rating decision, service 
connection was denied for a psychiatric disability.  
Appellant was notified of that decision that month, but did 
not file a notice of disagreement therewith at any time 
within one year following such notice.  Thus, that April 1976 
rating decision represents the last final decision on said 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1991 and July 1992 rating 
decisions by the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO), which denied appellant's claim for 
service connection for a psychiatric disability.  A January 
1998 RO hearing was held.

In August 2000, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the issue in controversy, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901 (1999).  In 
September 2000, a VHA psychiatric medical opinion was 
rendered, and the Board provided appellant's representative a 
copy thereof.  In a written response received the following 
month, his representative indicated that he had no further 
evidence or argument to present.  

It should be pointed out that it is unclear whether the 
September 1991 and July 1992 rating decisions denied service 
connection for a psychiatric disability on the basis of 
finality or on the merits.  However, in Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that "the new and material evidence 
requirement was clearly a material legal issue which the BVA 
had a legal duty to address, regardless of the RO's 
actions."  Since in its decision herein, the Board has 
determined that said service connection claim has been 
reopened and is well grounded, as will be explained in detail 
below, that issue has accordingly been reframed on the title 
page of this decision.  Consequently, said service connection 
issue will be dealt with on a de novo basis in the REMAND 
section below.  


FINDINGS OF FACT

1.  By an April 1976 rating decision, service connection was 
denied for a psychiatric disability.  Appellant was notified 
of that decision that month, but did not file a timely Notice 
of Disagreement therewith.  

2.  Additional evidence submitted subsequent to that 
unappealed April 1976 rating decision, which denied service 
connection for a psychiatric disability, when viewed in the 
context of all the evidence, bears directly and substantially 
upon the specific matter under consideration; is so 
significant that it must be considered in order to fairly 
decide the merits of said claim; and assuming the credibility 
of the evidence solely for purposes of determining whether 
the claim is well grounded, appellant has shown, by competent 
evidence, that a psychiatric disability may be related to 
active service.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed April 1976 
rating decision, which denied service connection for a 
psychiatric disability, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107(b), 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1999).

2.  The appellant has submitted a well-grounded claim for 
entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to a threshold question of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
unappealed April 1976 rating decision, which denied service 
connection for a psychiatric disability, is final, since 
appellant did not perfect an appeal as to that issue.  Thus, 
said final April 1976 rating decision may not be reopened, in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); and Smith 
(William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final rating decision.

Appellant's service medical records were associated with the 
claims folder in March 1976 and referred to in the April 1976 
rating decision sheet.  Subsequently, the service medical 
records apparently were lost from the service department 
records envelope in the claims folder.  However, that April 
1976 rating decision sheet stated that the service medical 
records made no reference to a nervous system disease/defect; 
and that a post-service January 1976 VA outpatient treatment 
record showed treatment for anxiety and an inability to 
sleep.  Among the post-service clinical records were January 
1976 VA outpatient treatment records (within the one-year, 
post-service presumptive period), which revealed that 
appellant felt anxious, with insomnia.  An "active 
psychosis" was diagnosed.  On March 1976 VA psychiatric 
examination, he exhibited minimal anxiety, immature behavior, 
and occasional childishness.  The diagnosis was "[w]ithout 
mental illness."  Based on the evidence then of record, 
which did not confirm the presence of a currently-manifested 
psychiatric disability, the RO rendered its April 1976 
adverse rating decision.  

The evidence received subsequent to said final April 1976 
rating decision is new and material, since it includes a 
recent September 2000 VHA psychiatric medical opinion, which 
states, in pertinent part, that "it is at least as likely as 
not that the appellant currently has a chronic, acquired 
psychiatric disability related to service...."  Said 
additional evidence presents, when considered with evidence 
previously assembled, an evidentiary situation so significant 
that it must be considered in order to fairly decide the 
merits of this claim, since it is competent evidence relating 
an acquired psychiatric disability to appellant's military 
service.  Therefore, the Board concludes that since said 
additional evidence constitutes "new and material" 
evidence, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  

A second threshold question to be answered is whether 
appellant has presented evidence of a well-grounded claim 
with respect to service connection for a psychiatric 
disability.  A well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza.  
Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Assuming the credibility of the recent September 2000 VHA 
medical opinion solely for purposes of determining whether 
said service connection claim is well grounded, appellant has 
shown, by competent evidence, that an acquired psychiatric 
disability may have had an in-service onset.  Thus, said 
service connection claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza.  



ORDER

Since new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, the claim is reopened.  Additionally, 
said claim is well grounded.  To this extent only, the appeal 
is granted.  


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to said 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy.

The psychiatrist who rendered the recent September 2000 VHA 
medical opinion, stated that he was not able to opine as to 
what appellant's current psychiatric diagnosis may be because 
of "the varying diagnostic opinions in the past and my lack 
of direct contact with the patient."  Appellant has not been 
afforded a VA psychiatric examination in recent years.  It 
appears that such an examination should be conducted and a 
diagnosis of any psychiatric disability currently manifested 
should be rendered in order for the Board to equitably decide 
the appellate issue.  Accordingly, the case is REMANDED for 
the following:

1.  The RO should arrange for a VA 
psychiatrist or psychiatrists to review 
the entire claims folder, examine 
appellant, and diagnose any acquired 
psychiatric disability that may be 
currently manifested.  

2.  The RO should consider any additional 
evidence and readjudicate the claim of 
entitlement to service connection for a 
psychiatric disability under appropriate 
statutory and regulatory provisions on 
the merits.  


When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action is required 
of the appellant until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

 



